Citation Nr: 0617891	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected cervical spine disability, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1978 to January 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

This appeal arises from the veteran's claim of entitlement to 
an increased disability rating for his cervical spine 
disability, which is currently evaluated as 30 percent 
disabling.  The RO denied the increased rating claim in the 
August 2002 rating decision, and the veteran subsequently 
filed a notice of disagreement.  The Board remanded the case 
in December 2003 for the issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the issuance of an SOC pursuant to the Board's remand, 
the veteran perfected an appeal as to the increased rating 
issue.  

The Board again remanded the claim in August 2005 for the 
purpose of ensuring compliance with the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  After the 
additional development requested by the Board was 
accomplished, the Appeals Resource Center again denied an 
increase rating in an undated supplemental statement of the 
case (SSOC).  [Although the most recent SSOC is undated, it 
was clearly issued after the Board's August 2005 remand and 
the forwarding of a VCAA notice letter to the veteran in 
September 2005, as both of these events are noted in the text 
of the SSOC].  The case is now once again before the Board.

Matters not on appeal

In an October 2001 decision, the Board increased the 
disability rating assigned the veteran's cervical spine 
disability from 10 to 30 percent.  The RO effectuated the 
Board's decision in a rating decision dated later that same 
month, which assigned an effective date of June 2, 2000 for 
the 30 percent award.  The veteran perfected an appeal as to 
the effective date assigned.  However, he subsequently 
withdrew his appeal for an earlier effective date for the 
30 percent rating.  See 38 C.F.R. § 20.204 (2005); see also 
Hanson v. Brown, 9 Vet. App. 29 (1996) [a claim ceases to 
exist when withdrawn].  

The veteran filed a motion alleging that the October 2001 
Board decision contained clear and unmistakable error (CUE) 
in not awarding an additional 10 percent rating for 
demonstrable deformity of the vertebral body.  See 
38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400 et seq.  The Board denied the CUE motion 
in a December 2003 decision.

In February 2005, the veteran additionally moved to have the 
Board reconsider its October 2001 decision.  See 38 U.S.C.A. 
§ 7103; 38 C.F.R. § 20.1000 et seq.
A Deputy Vice Chairman of the Board denied the motion for 
reconsideration in June 2005.  

The veteran has also recently submitted several letters to 
the Board requesting reconsideration of "the Decision in Nov 
1984."  The veteran specifically contends that this 
purported decision was wrongly decided in that it failed to 
award him a 
100 percent rating for his cervical spine disability.  Review 
of the record, however, reveals that no November 1984 rating 
decision exists.  The veteran was not granted service 
connection for his cervical spine disability until December 
1984, at which time service connected was granted for an 
odontoid fracture and a noncompensable rating assigned.  

In the absence of a November 1984 Board decision, there is 
nothing to for the Board reconsider.  To the extent that the 
veteran is in fact referring to the December 1984 RO rating 
decision, and he believes that this rating decision was 
incorrectly decided, a motion for reconsideration is not the 
proper vehicle for such argument.  While the Board may 
properly reconsider its own decisions, it does not have 
jurisdiction to reconsider prior RO decisions.  See 38 C.F.R. 
§ 20.1000 (2005).  

The veteran is free to request that the RO revise the 
December 1984 rating decision on the ground that it contained 
CUE.  See 38 C.F.R. § 3.105 (2005).  Such claim must be filed 
initially with the RO and not the Board.  

In summary, the only matter currently before the Board is the 
increased rating issue listed on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifest by severe limitation of motion and demonstrable 
deformity of the C2 vertebra.

2.  The evidence does not show that the veteran's cervical 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 40 
percent, for the veteran's cervical spine disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. §§ 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected cervical spine disability, which is 
currently evaluated as 30 percent disabling.  He essentially 
contends that his cervical spine disability is productive of 
cord involvement, thus warranting a 100 percent rating.  He 
also maintains that he has demonstrable deformity of the 
cervical spine, which would entitle him to an additional 10 
percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous statements of the case (SOCs) and SSOCs 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, pursuant to the Board's August 2005 
remand, a letter was sent to the veteran in September 2005 
which was specifically intended to address the requirements 
of the VCAA.  The September 2005 letter from the RO 
specifically notified the veteran that to "establish 
entitlement to an increased evaluation of you're your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2005 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your appeal."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2005 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the September 2005 letter instructed the 
veteran that if 

you want us to obtain pertinent records from a private 
physician or private hospital, current or previous 
employer, or other source, please complete an enclosed 
VA Form 21-4142, Authorization for Release of 
Information.  Ensure that you provide a complete mailing 
address for each source from which you want us to obtain 
records.  We need a separate release from each source

(emphasis in original).  With respect to VA treatment 
records, the September 2005 letter advised the veteran that 
if

you want us to obtain pertinent records of treatment 
from a VA medical facility (or contracted facility), Vet 
Center, and/or military hospital, please provide the 
name and location of the facility and the approximate 
dates of treatment on the enclosed VA Form 21-4138, 
Statement in Support of Claim

(emphasis as in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2005 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via September 2005 VCAA letter.  His claim was then 
readjudicated in an SSOC following the issuance of this 
letter, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service connected for a cervical 
spine disability.  Moreover, as outlined above, the veteran 
has received proper notice of element (4), degree of 
disability.  

With respect to effective date, as will be discussed in 
detail below, the Board is granting an increased rating.  It 
is not the Board's responsibility to assign effective dates 
in the first instance.  The Board is confident that prior to 
its assignment of an effective date for the increased rating, 
the RO will provide the veteran and his representative with 
appropriate notice under Dingess. 

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA treatment records, 
the reports of multiple VA examinations, and voluminous 
argument and medical treatise evidence submitted by the 
veteran.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected cervical 
spine disability under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 (April 10, 
2000); Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected cervical spine disability has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
(2002) as 30 percent disabling.  

Former Diagnostic Code 5290 [spine, limitation of motion of, 
cervical] provided the following levels of disability:	
	
30% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  

Under former Diagnostic Code 5285, residuals of a fracture of 
a vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast). 
A 100 percent evaluation is assigned for residuals of a 
fracture of a vertebra with cord involvement, bedridden, or 
requiring long leg braces.  In other cases, the disability is 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(2002).



(ii.) The current schedular criteria

The current General Rating Formula for Diseases and Injuries 
of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005). 

Former Diagnostic Code 5285, concerning demonstrable 
deformity of a vertebral body, has not been carried over into 
the current schedular criteria.

Analysis

The veteran is seeking an increased rating for his service-
connected cervical spine disability, which is currently 
evaluated as 30 percent disabling.  Although the veteran has 
submitted extensive argument in connection with his claim, 
boiled down to its essence, he has two primary contentions.  
First, he contends that his cervical spine disability has 
resulted in cord involvement necessitating a 100 percent 
rating under the former Diagnostic Code 5285.  Second, he 
contends that demonstrable deformity of the cervical spine is 
present, thereby warranting an additional 10 percent rating 
under the former schedular criteria.  As has been discussed 
above, the former schedular criteria provided that an 
additional 10 percent rating can be added to that for 
limitation of motion based upon "demonstrable deformity of 
vertebral body."  See 38 C.F.R. § 4.71a,Diagnostic Code 5285 
(2002).

As will be explained by the Board below, cord involvement has 
not been demonstrated by competent medical evidence.  
The Board does, however, find the veteran's argument 
regarding demonstrable deformity of the cervical spine to be 
persuasive.  The assignment of an additional 10 percent for 
this condition is therefore warranted.  


Initial matter - recently submitted evidence

Following the issuance of the most recent SSOC, the veteran 
submitted several letters to the Board setting forth the two 
basic arguments outlined above.  Attached to such letters are 
excerpts from treatment records and various medical 
treatises.  No waiver of initial RO consideration of this 
evidence is of record.

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2005).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."  

In the instant case, the Board does not believe that the 
recently-submitted evidence is pertinent, as that term is 
defined by 38 C.F.R. § 20.1304.  The evidence and argument 
which was recently submitted by the veteran directly to the 
Board is duplicative of that made by the veteran and 
considered by the RO at the time of the most recent SSOC.  
Indeed, throughout the appeal period (and for years before) 
the veteran has submitted innumerable letters, medical 
treatise evidence, and treatment records excerpts in support 
of his contention that a 100 percent rating is warranted due 
to cord involvement and/or that demonstrable deformity of the 
cervical spine is present.  His arguments have not changed 
since the genesis of this appeal and his most recent 
submission are mere reiteratitions of arguments the veteran 
has been forwarding for years.  The medical treatise evidence 
and treatment record excerpts are identical to those 
previously considered by the RO.  

None of the recently-submitted evidence appreciably changes 
the gravamen of the veteran's argument.  Remand of the case 
to the RO for consideration of this evidence is accordingly 
not warranted, and would only serve to unnecessarily delay 
final adjudication of the veteran's claim, which as noted in 
the Introduction has been the subject of a prior Board 
remand.



Assignment of diagnostic code 

The veteran's service-connected cervical spine disability has 
been rated as limitation of cervical spine motion under 
former Diagnostic Codes 5290, discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence, the Board has determined that 
the most appropriate former diagnostic code for evaluation of 
the veteran's cervical spine disability is the code it is 
currently rated under, Diagnostic Code 5290.  The veteran's 
cervical spine disability appears to involve principally pain 
and limitation of motion, which is congruent with former 
Diagnostic Code 5290 [limitation of motion of the cervical 
spine].  No other diagnostic code sufficiently addresses 
these symptoms.  Accordingly, the Board finds that the 
veteran is properly rated under the former Diagnostic Code 
5290.  The Board will also consider the "demonstrable 
deformity of vertebral body" provision contained in former 
Diagnostic Code 5285.

With respect to the current schedular criteria, the Board 
believes that Diagnostic Code 5235 is appropriate.  
Diagnostic Code 5235 deals primarily with the residuals of 
vertebral fracture and dislocation.  Because the veteran's 
cervical spine disability stems from an in-service spinal 
fracture, the Board will apply the current Diagnostic Code 
5235 in analyzing the veteran's claim.  In any event, under 
the current schedular criteria all lumbar spine disabilities, 
with the possible exception of intervertebral disc syndrome, 
are rated using the same criteria.  

As explained above, the veteran adamantly contends that his 
cervical spine disability has resulted in cord involvement, 
thus necessitating a 100 percent rating under former 
Diagnostic Code 5285.  Review of the medical record, however, 
fails to reveal any cord involvement or similar 
symptomatology in the veteran's case.  The May 2004 VA 
examiner noted that the spinal cord had a normal 
configuration and intensity with no evidence of spinal 
stenosis.  MRIs taken in February 2004 and September 2002 
yielded identical findings.  Other findings in the medical 
record corroborate these results.  On VA examination in May 
2004, the veteran reported no radicular pain or numbness into 
the upper extremities.  He was able to walk without the aid 
of assistive devices and had a normal sensory and motor 
examination.  Similar findings were reflected in various 
other treatment records.

Although the veteran did complain of radicular pain into the 
shoulders and arms and numbness into the lower extremities on 
one occasion in January 2002, such symptoms were not 
reproducible on examination.  The examiner specifically noted 
that "with distraction" there was 5/5 strength in all 
muscle groups of the upper extremities, with sensation and 
reflexes symmetrical and intact.  The veteran was also 
apparently able to ambulate without difficulty.

In short, cord involvement has not been shown by the 
competent medical evidence of record.  Numerous imaging 
studies taken throughout the appeal period have shown normal 
spinal cord configuration and intensity with no evidence of 
spinal stenosis.  Such findings are supported by numerous 
negative neurological examinations in the record.  There is 
also no indication that the veteran is bedridden, uses long 
leg braces, a jury mast, or any other assistive device (other 
than his occasional use of a C-collar).  He has routinely 
demonstrated the ability to ambulate without significant 
difficulty.

The Board has also considered the various medical treatise 
evidence submitted by the veteran is considering whether cord 
involvement is present.  Such evidence, however, is not 
probative.  While these articles discuss various types of 
cervical spine injuries in general, they provide no insight 
into the presence or absence of various symptoms in the 
veteran's specific case, in particular cord involvement.  
As such, these articles are of little probative value in the 
instant case.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held on numerous occasions 
that medical evidence which is speculative, general, or 
inconclusive in nature (such as that submitted by the 
veteran) cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The only evidence in the claims file which does indicate the 
presence of cord involvement is the veteran's numerous 
statements that cord involvement exists.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters such as the 
existence of disability, which calls for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While the veteran is 
free to provide his lay account of symptoms, his statements 
to the effect that cord involvement is present are utterly 
lacking in probative value.

Because the competent medical evidence of record does not 
reflect cord involvement, the use of long leg braces, or a 
jury mast, former Diagnostic Code 5285 is not for application 
in this case.

The Board also notes in passing that the neither the current 
nor former rating criteria for intervertebral disc syndrome 
are applicable in the instant case.  As noted above, the 
record is largely silent for complaint or treatment of 
radicular symptoms and neurologic examination has 
consistently been within normal limits.  Accordingly, 
consideration of the veteran's cervical spine disability 
under former Diagnostic Code 5293 and current Diagnostic Code 
5243 regarding intervertebral disc syndrome is not warranted.

In summary, the Board finds that former Diagnostic Code 5290 
(also with consideration of the "demonstrable deformity" 
provision of former Diagnostic Code 5285) and the current 
General Rating Formula for Diseases and Injuries of the Spine 
are applicable in this case.  

Schedular rating

(i.)  The former schedular criteria

The veteran is currently in receipt of a 30 percent rating 
under former Diagnostic Code 5290.  This represents the 
highest rating available under this diagnostic code.  

As alluded to above, the former schedular criteria provide 
that in cases where "definite limitation of motion" is 
present, an additional 10 percent may be awarded for 
"demonstrable deformity of the vertebral body."  The Board 
believes that this is such a case.  There is indeed definite 
limitation of motion of the cervical spine present, as is 
evidence by the assignment of a 20 percent disability rating 
therefor.
A February 2004 MRI specifically noted that the "odontoid 
process of [the] C2 vertebra is deformed and the appearance 
is consistent with an old healed fracture deformity."  

Because the medical evidence reveals deformity of the C2 
level, demonstrable deformity of a vertebral body has been 
demonstrated, along with limitation of motion.  An additional 
10 percent rating is therefore warranted under the former 
schedular criteria.

(ii.)  The current schedular criteria

The Board again observes that the provisions of former 
Diagnostic Code 5285 with respect to demonstrable deformity 
of a vertebral body have not been carried over into the 
current schedular criteria.

Under the current schedular criteria, the 40 percent 
disability rating which is now assigned represents the 
highest disability rating possible in the absence of service-
connected disability of an additional spinal segment.  While 
a 50 percent rating is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine, such requires service-connected 
disability beyond the cervical spine.  Such is not present in 
this case.  

The medical record, including the May 2004 VA examination, 
specifically states that ankylosis is not present in any 
event.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)]; see also Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995) [citing Dorland's 
Illustrated Medical Dictionary (27th ed. 1988) at 91].  

Accordingly, a rating in excess of 40 percent is not 
warranted under the current schedular criteria.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's cervical spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5290], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Likewise, under the current schedular criteria, the veteran 
is in receipt of the maximum possible rating available in the 
absence of a service-connected disability of another segment 
of the spine (i.e., service-connected disability of the 
thoracic or lumbar spine).  The consideration of the DeLuca 
provisions is therefore also not required under the current 
schedular criteria.  

Even if DeLuca was applicable to the instant case, however, 
there is no indication that the veteran's cervical spine 
symptomatology warrants the assignment of a higher rating.  
Although pain on neck movement has been demonstrated, the May 
2004 VA examiner specifically concluded that there was "no 
evidence of weakness or lack of endurance."  Other 
functional limitation due to fatigability has not been 
identified.  Thus, the assignment of higher disability rating 
under 38 C.F.R. §§ 4.40,  4.45 and Deluca is not warranted. 

Extraschedular consideration

In the August 2002 rating decision, the RO specifically found 
that consideration of an extraschedular rating was not 
warranted.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2005) in connection 
with the issue on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The record does not show that the veteran has required 
frequent hospitalizations for his cervical spine disability.  
Indeed, it does not appear from the record that he has been 
hospitalized for this condition since service.  All treatment 
has been rendered on an outpatient basis.

Marked interference with employment has also not been 
demonstrated.  Although the veteran argues that he was forced 
to quit his job as a truck driver in October 2000 due to his 
cervical spine symptomatology, the medical record does not 
reflect impairment which would preclude employment.  As 
explained above, neurological examination has routinely been 
within normal limits, with strength and sensation reportedly 
intact.  The veteran is also able to move his neck forward, 
backward, and side to side, albeit with significant 
difficulty.  

While the Board has no reason whatsoever to doubt that the 
veteran's cervical spine disability is productive of limited 
motion which would hinder his performance as a truck driver, 
as well as in some other occupations, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  Such symptomatology is already taken into 
account in the 40 percent rating the Board has assigned.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected cervical spine disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

Conclusion

In short, as explained above, the objective evidence in the 
instant case reveals a disability picture consistent with a 
40 percent rating and no more under the schedular criteria.  
To that extent, the appeal is allowed.




ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's service-connected cervical spine disability is 
granted, subject to the application of controlling law and 
regulations.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


